Prospectus Supplement dated August 1, Putnam Arizona Tax Exempt Income Fund Prospectus dated 09/30/08 In July 2009, Putnam Management and the Board of Trustees of the fund agreed, effective August 1, 2009, to replace the funds previous expense limitation with a new arrangement that (a) limits the funds management fee, (b) imposes a new limit on the fee payable under the investor servicing contract and (c) places a limit on other expenses of the fund. The table of Total Annual Fund Operating Expenses in Fund summary  Costs associated with your investment is revised as follows to reflect projected expenses based on the new expense limitations and the funds current (6/30/09) asset level: Total annual fund operating expenses* (expenses that are deducted from fund assets) Management Distribution Other Total Expense Net fees (12b-1) and expenses annual fund reimbursement expenses service fees operating expenses Class A 0.50% 0.21% 0.19% 0.90% -0.05% 0.85% Class B 0.50% 0.85% 0.19% 1.54% -0.05% 1.49% Class C 0.50% 1.00% 0.19% 1.69% -0.05% 1.64% Class M 0.50% 0.50% 0.19% 1.19% -0.05% 1.14% Class Y 0.50% N/A 0.19% ^ 0.69% -0.05% 0.64% * Reflects Putnam Managements contractual obligation, from August 1, 2009 through July 31, 2010, to limit the funds management fee to an annual rate of 0.452% of the funds average net assets. Putnam Management has also contractually agreed, from August 1, 2009 through July 31, 2010, to limit the funds other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the funds average net assets. For additional information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI).  Represents a blended rate. 12b-1 fees for class A shares are paid at a rate equal to the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. ^ Other expenses shown for class Y shares are based on the expenses of class A shares for the fund. The table in Fund summary  How do these fees and expenses look in dollar terms? is replaced with the following: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time  1 year 3 years 5 years 10 years Class A $483 $671 $874 $1,459 Class B $652 $782 $1,035 $1,658* Class B (no redemption) $152 $482 $835 $1,658* Class C $267 $528 $913 $1,994 Class C (no redemption) $167 $528 $913 $1,994 Class M $437 $686 $953 $1,717 Class Y $65 $216 $379 $854  Reflects Putnam Managements contractual obligation to limit fund expenses from August 1, 2009 through July 31, 2010. * Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase. ***** At the same meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. See the funds SAI for additional information about the proposed management contract. 257680 08/09
